IN THE SUPREME COURT OF THE STATE OF NEVADA


                    THERESE WILLIAMS,                                       No. 83705
                    Petitioner,
                    vs.
                    THE SECOND JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF                                  FILE
                    WASHOE; AND THE HONORABLE
                    LYNNE K. SIMONS, DISTRICT JUDGE,                          DEC 1 7 2021
                    Respondents,                                             ELIZA:BF:1H A. BROWN
                                                                           CLERK ' aiPREME COURT
                    and                                                   BY—
                                                                                Oz..:PUTsf CLERK
                    ASHLEE ORNDORFF,
                    Real Party in Interest.



                          ORDER DENYING PETITION FOR A WRIT OF MANDAMUS
                                This original petition for a writ of mandamus challenges a
                    district court order denying a motion for summary judgment. Having
                    considered the petition and its supporting documentation, we are not
                    persuaded that our extraordinary and discretionary intervention is
                    warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                    P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                    burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                    Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
                    that writ relief is an extraordinary remedy and that this court has sole
                    discretion in determining whether to entertain a writ petition). Specifically,
                    we generally decline to exercise our discretion to grant writ petitions
                    challenging orders denying motions for summary judgment, and we are not
                    convinced any of the exceptions apply in this case. See Smith v. Eighth



SUPREME COURT
       OF
    NEVADA


(()) 1947A cagrop
                                                                                        c71 -3s
                                     -
                     Judicial Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997)
                     (discussing the exceptions to the general rule). We therefore
                                  ORDER the petition DENIED.'



                                                                       , C.J.
                                             Hardesty


                                                                                      Sr.J.
                     Herndon




                     cc:   Hon. Lynne K. Simons, District Judge
                           Lewis Roca Rothgerber Christie LLP/Reno
                           Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                           Leverty & Associates Law, Chtd.
                           Steven J. Klearman & Associates
                           Washoe District Court Clerk




                           1The  Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.

SUPREME COURT
     OF
     NEVADA                                                   2
(01 1947A   adages

                                                       ,1•14iitt
                                                     i..;    7if.f